Per Curiam.
This writ of certiorari was allowed to review an order made by the Passaic County Pleas, affirming an award for compensation allowed by a deputy commissioner of the workmen’s compensation bureau.
Petitioner was an employe of the defendant. She suffered an injury while she was in its employ and an award was made in her favor.
Three points are raised, one, that the condition suffered by the petitioner was not the result of an accident arising out of and in the course of the employment. We think the evidence in the case was ample to justify the finding of the deputy commissioner that the injury to and subsequent condition of the petitioner was the result of an accident that arose out of and in the course of the employment within the meaning of our statute.
*302The second point, that there was no cansal relation between the accident and the petitioner’s injury, calls for the same answer. The case on these issues was one of fact and there was a plentitude of testimony sufficient to fully justify the commissioner’s finding in this respect.
As to the third point made, that the employe did not sustain any accident, it is sufficient to say that the testimony overwhelmingly supports the view that she did and, therefore, the writ attacking the order made in this ease will he dismissed.